Citation Nr: 0639474	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for lumbar strain with degenerative changes.

2.  Entitlement to an initial disability rating greater than 
10 percent for the residuals of a right tibia fracture.

3.  Entitlement to an initial disability rating greater than 
10 percent for tendonitis of the right elbow.

4.  Entitlement to an initial disability rating greater than 
10 percent for intermittent tachycardia.

5.  Entitlement to an initial disability rating greater than 
10 percent for temporomandibular joint dysfunction (TMJ).

6.  Entitlement to an initial disability rating greater than 
10 percent for tendonitis of the right wrist.

7.  Entitlement to an initial disability rating greater than 
10 percent for gastroesophageal reflux disease, bilateral 
inguinal hernia, and irritable bowel syndrome.

8.  Entitlement to an initial compensable disability rating 
for chronic bronchitis with lung scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1976, from June 1988 to December 1988, and from 
September 1989 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Sand Diego, 
California, that assigned 10 percent disability ratings for 
lumbar strain with degenerative changes, the residuals of a 
right tibia fracture, tendonitis of the right elbow, 
intermittent tachycardia, TMJ, tendonitis of the right wrist, 
gastroesophageal reflux disease, bilateral inguinal hernia, 
and irritable bowel syndrome and a non-compensable disability 
rating for chronic bronchitis with lung scarring, after 
granting service connection for those disabilities.  The 
veteran appealed the assigned ratings.  

By a rating action dated in April 2004, the 10 percent rating 
assigned for lumbar strain with degenerative changes was 
increased to 20 percent, effective from June 2002 (date of 
service discharge).  The RO also determined that there had 
been clear and unmistakable error (CUE) in the February 2003 
by granting the veteran separate, compensable disability 
ratings for gastroesophageal reflux disease, bilateral 
inguinal hernia, and irritable bowel syndrome.  The RO then 
re-characterized the issue as being entitlement to an initial 
disability rating greater than 10 percent for 
gastroesophageal reflux disease, bilateral inguinal hernia, 
and irritable bowel syndrome, which is listed on the title 
page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Here, the Board notes that the veteran was last examined for 
his service connected disabilities nearly three years old.  
Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim, a remand for new VA examinations is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board also observes that the veteran appears to receive 
ongoing treatment through the San Diego VA Medical Center 
(VAMC), and that the most recent records are dated in 
February 2004.  It is essential that any outstanding VA 
treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority. See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; (3) 
inform the claimant about the information 
and evidence the claimant is expected to 
provide; and (4) request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
lumbar spine disability, right tibia 
fracture, tendonitis of the right elbow, 
intermittent tachycardia, TMJ, tendonitis 
of the right wrist, gastroesophageal 
reflux disease, bilateral inguinal hernia, 
irritable bowel syndrome, and/or chronic 
bronchitis with lung scarring since his 
service discharge.  After securing the 
necessary releases, those records should 
be obtained and associated with the claims 
file.  Any negative development should be 
properly annotated in the record.

3.  Obtain all treatment records from the 
San Diego VAMC from February 2004 to 
present and associate with claims file.

4.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his low back, right leg, right elbow, and 
right wrist disabilities.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back, 
right leg, right elbow, and right wrist 
disabilities including, but not limited 
to, loss of range of motion, instability, 
subluxation, and ankylosis.  Any indicated 
studies, including an X-ray study, and 
range of motion testing in degrees should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

5.  The veteran should be afforded a VA 
endocrinology examination to assess nature 
and severity of his intermittent 
tachycardia (believed to be related to 
pheochromocytoma).  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should describe 
any symptomatology related to the 
veteran's service connected tachycardia 
disability including, but not limited to, 
tremors, increased pulse pressure or blood 
pressure, emotional instability, 
fatigability, eye involvement, muscular 
weakness, loss of weight, or neurological, 
cardiovascular, or gastrointestinal 
symptoms.  Any indicated studies should be 
performed.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner cannot answer the above 
without resorting to speculation, then he 
or she should so state.

6.  The veteran should be afforded a VA 
dental examination to assess nature and 
severity of his TMJ. The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should describe 
any symptomatology related to the 
veteran's service connected TMJ.  Any 
indicated studies should be performed.  
The examiner should specify the range of 
motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, and/or 
incoordination of such affected part 
should be rendered.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner cannot answer 
the above without resorting to 
speculation, then he or she should so 
state.

7.  The veteran should be afforded a VA 
pulmonary examination to assess nature and 
severity of his chronic bronchitis with 
lung scarring. The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should describe 
any symptomatology related to the 
veteran's service connected respiratory 
disability.  Any indicated studies, 
including pulmonary function studies, 
should be performed.  Specific values must 
be set forth for forced expiratory volume 
per one second (FEV-1), the ratio of FEV- 
1 to forced vital capacity, DLCO (SB), and 
maximum exercise capacity/oxygen 
consumption in 
milliliters/kilograms/minutes.  All 
pertinent diagnoses must be set forth.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

8.  The veteran should be afforded a VA 
gastrointestinal examination to assess 
nature and severity of his 
gastroesophageal reflux disease, bilateral 
inguinal hernia, and irritable bowel 
syndrome.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should describe any 
symptomatology related to the veteran's 
service connected gastrointestinal 
disability.  Any indicated studies should 
be performed.  

The examiner should be whether the 
veteran's right inguinal hernia is small 
or large, recurrent and readily reducible 
and well supported by truss or belt or 
recurrent and either irremediable or not 
readily reducible.  Next, the examiner 
should be asked to delineate all symptoms 
attributable to the veteran's GERD, such 
as: vomiting; material weight loss; 
hematemesis, melena, anemia, recurrent 
epigastric distress, dysphagia, pyrosis; 
and substernal, arm, or shoulder pain.  
Finally, with respect to irritable bowel 
syndrome, the examiner should be asked to 
comment on the frequency and severity of 
bowel disturbance, abdominal distress, and 
constipation experienced by the veteran.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

9.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
of the scheduled examination was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

10.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence and 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


